Citation Nr: 1821087	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

N. Kamal, Associate Counsel 








INTRODUCTION

The Veteran had service from July 1969 to July 1973.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to an increased evaluation for tinnitus has been raised by the record in a December 2014 Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

In an August 2015 statement, the Vermont Office of Veterans Affairs informed the Veteran and VA that it was revoking representative of the Veteran.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a low back disability was denied in a July 1973 rating decision.  The Veteran was notified of that decision but did not initiate an appeal.

2.  Subsequently received evidence includes evidence that is not cumulative or redundant, and relates to an unestablished fact necessary to reopen the claim for a low back disability.
CONCLUSIONS OF LAW

1.  The July 1973 rating decision that denied service connection for a low back disability is final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108. "New evidence" means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23. 

Having carefully reviewed the record, the Board finds that new and material evidence has been submitted to reopen the previously denied claim for service connection for a low back disability.  The claim was denied in a July 1973 rating decision because the evidence failed to show that the Veteran's claimed disorder, which was shown to have been congenital in nature and to have pre-existed service, was aggravated by his service.  At that time, the Veteran generally reported that he had lower back pain associated with a congenital defect with was aggravated by his service occupation.  

The RO notified the Veteran that his claim had been denied in a July 1973 rating decision.  No appeal was filed and no new and material evidence was received within one year of notice of that decision.  Accordingly, the decision became final.  

The Veteran requested in January 2011 that VA reopen the previously denied claim.  Evidence in support of the request to reopen the claim includes private and VA medical treatment records for the Veteran's low back pain which has continued since 1973.  The Veteran's VA treatment records from White River VAMC show that in October 2010 upon CT scan and in May 2011 upon an abdomen X-ray the Veteran was diagnosed with degenerative changes of the lumbar spine.  

In addition to private and VA treatment for his low back pain, the Veteran has submitted lay evidence arguing that his low back disability was aggravated by his service.  Specifically in October 2014 the Veteran submitted a statement noting that between 1970 and 1972 he was in a plane crash while flying from Clark Air Base in Manila to the island of Palawan, when his airplane attempted to land on a makeshift airstrip and then crash landed.  The Veteran reported such caused injury to his back and neck.  

As the Veteran's claim was previously denied due to no evidence in service indicating that his back disability was aggravated by service, the Board concludes that the additional statement presented is new and material because it was not of record at the time of VA's final rating decision in July 1973, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for a low back disability pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened, and to this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for a low back disorder.  Before a decision can be reached on this claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has had a low back disability prior to his service, and that such was aggravated by his service.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

The Veteran has been diagnosed with spondylolysis of the spine with degenerative changes in the spine.  See October 2010 Report of CT Scan.  The Veteran has reported that between 1970 and 1972 he was in a plane crash that resulted in a back injury and that he has had back pain since then.  See October 2014 Statement in Support of Claim.  The Board notes that in his original claim for service connection the Veteran stated that he experienced a low back disability prior to service.  

His service treatment records show that in December 1969 he had an acute low back injury which resulted in X-ray findings of spondylolysis at L5 with grade 1 spondylolisthesis.  See December 1969 service treatment record.  Furthermore, the Veteran's June 1973 separation report of medical history noted mild spondylolisthesis and back pain.  Although there has not been documentation of the claimed plane crash in service, the Board finds the Veteran's statement to be credible.  

Additionally, although the Veteran's enlistment examination is not of record, service examinations dated prior to the Veteran's service do not document any low back disability.  See, e.g., a service examinations dated in July 1964 and November 1968.  If the claimant was not examined on entrance, the presumption of soundness does not attach.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

There is an indication in the record that the Veteran's current back disability is a congenital.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service.  38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); see also VAOGCPREC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty and reasoning that the mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease).  

In a case involving a claim for service connection for a congenital or developmental condition, the Board must first determine whether the condition is a defect or a disease.  If the congenital or developmental condition is a "defect" (i.e., a structural or inherent abnormality which is more or less static in nature), the presumption of soundness does not apply and service connection must be denied, as congenital defects are not considered disabilities for VA compensation purposes.  However, service connection can be granted if the evidence establishes that a disability due to disease or injury that was incurred in service is superimposed on the congenital defect.  38 C.F.R. § 3.303(c); see Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009 (stating that "[t]he presumption of soundness does not apply to congenital defects"); VAOPGCPREC 82-90 (July 18, 1990).

If, on the other hand, the congenital or developmental condition is a "disease" (i.e., a condition capable of improving or deteriorating), then the Board must determine whether the presumption of soundness applies.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003).  Service connection is allowed for a congenital or developmental disease if it first manifested during service, or if it preexisted service and was aggravated by service.  VAOPGCPREC 82-90 at p. 2-3.

A hereditary condition that can worsen over time is a "disease," not a "defect."  Therefore, the presumption of sound condition applies if it is not noted on the entrance physical.  A finding that a condition is hereditary rebuts the first prong of the presumption (that it did not preexist service).  One way to rebut the second prong is by evidence that the natural progress of the condition cannot be affected by external stimuli.
  
A hereditary condition that cannot change is a "defect" and is not subject to the presumption of soundness under 38 U.S.C. § 1111.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  "[A] congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect.  A progressive congenital or developmental condition does not become a defect simply because it ceases to progress."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).
  
"In cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption that the disease did not preexist service by showing that it is hereditary."  O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014).  The government may carry its burden of showing that there was no aggravation of a congenital, developmental, or hereditary disease "'by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.'"  O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (citation, internal quotation marks, and alteration omitted by O'Bryan)).

An opinion does not exist with regard to whether the Veteran's low back disability is a congenital disease or defect.  In light of the foregoing, the Board finds that such opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Also obtain any relevant VA treatment records.

2. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of any diagnosed lower back disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

(a) Identify all current diagnoses related to the Veteran's low back since January 2011, including recent 2015 findings of degenerative changes. 

(b) Does the Veteran have a current diagnosis of spondylosis or spondylolisthesis?  If so, identify if either is a congenital disease or a congenital defect.  The examiner should observe the December 1969 service treatment record reflecting that he had an acute low back injury which resulted in X-ray findings of spondylolysis at L5 with grade 1 spondylolisthesis.

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a structural or inherent abnormality which is more or less static in nature that is not considered capable of improving or deteriorating.  

(c)  If a congenital defect is found, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the defect was subject to a superimposed disease or injury during service that resulted in a current disability.  The examiner should consider the Veteran's report that he experienced a rough plane landing during service that caused back pain.

(d)  If a congenital disease is found, the examiner should state whether that the disease preexisted the Veteran's service.  

(e)  If a congenital disease is found to have preexisted service, the examiner should state whether there was an increase in the severity during service.  

(f)  If the evidence reflects an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder, as opposed to a chronic permanent worsening of the underlying pathology.

(g)  If it is determined that any current diagnosis was NOT congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the back disability manifested during, or is otherwise etiologically related to, the Veteran's military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the examiner is unable to render the requested opinions without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


